4, UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period FromTo Commission File Number 1-7102 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION (Exact name of registrant as specified in its charter) DISTRICT OF COLUMBIA (State or other jurisdiction of incorporation or organization) 52-0891669 (I.R.S. Employer Identification Number) 20, DULLES, VA 20166 (Address of principal executive offices) (Registrant’s telephone number, including area code, is 703-467-1800) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filerxSmaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The Registrant is a tax-exempt cooperative and consequently is unable to issue any equity capital stock. Explanatory Note The purpose of this Amendment No. 1 on Form 10–Q/A to our quarterly report on Form 10–Q for the quarter ended August 31, 2011, filed with the Securities and Exchange Commission on October 14, 2011 (the “Form 10–Q”), is solely to furnish Exhibit 101 to the Form 10–Q in accordance with Rule 405 of Regulation S–T. No other changes have been made to the Form 10–Q.This Amendment No. 1 speaks as of the original filing date of the Form 10–Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10–Q. Pursuant to rule 406T of Regulation S–T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 Item 6. Exhibits 31.1* – Certification of the Chief Executive Officer required by Section 302 of the Sarbanes-Oxley Act of 2002. 31.2* – Certification of the Chief Financial Officer required by Section 302 of the Sarbanes-Oxley Act of 2002. 32.1* – Certification of the Chief Executive Officer required by Section 906 of the Sarbanes-Oxley Act of 2002. 32.2* – Certification of the Chief Financial Officer required by Section 906 of the Sarbanes-Oxley Act of 2002. 101.01** – Financial statements from the Quarterly Report on Form 10-Q of National Rural Utilities Cooperative Finance Corporation for the quarter ended August 31, 2011, filed on October 14, 2011, formatted in XBRL: (i) the Condensed Consolidated Statements of Operations, (ii) the Condensed Consolidated Balance Sheets, (iii) the Condensed Consolidated Statement of Changes in Equity, (iv) the Condensed Consolidated Statements of Cash Flows and (v) the Notes to Consolidated Financial Statements. * Previously filed in our Quarterly Report on Form 10-Q for the quarter ended August 31, 2011, filed with the Securities and Exchange Commission on October 14, 2011. ** Furnished herewith. 3 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION /s/ STEVEN L. LILLY Steven L. Lilly Chief Financial Officer /s/ ROBERT E. GEIER Robert E. Geier Controller (Principal Accounting Officer) November 4, 2011 4
